FILED
                           NOT FOR PUBLICATION                              JUN 24 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JESUS CORTEZ; ENRIQUE                            No. 12-16669
GONZALEZ; ALFREDO ESQUIVEZ;
LUIS PEREZ; ABELINO ESPINOZA;                    D.C. No. 4:11-cv-03199-YGR
MANUEL DUENAS; EDUARDO
LASCANO; RAMON PEREZ; JOSE
GARCIA; SOCORRO ZENDEJAS;                        MEMORANDUM*
PABLO DUENAS,

              Plaintiffs - Appellants,

  v.

COUNTY OF ALAMEDA; ALAMEDA
COUNTY SHERIFF’S DEPARTMENT;
GREGORY J. AHERN, Sheriff; DEAN N.
STAVERT; HAL BANCROFT; JOHN
KRIEGE; GARY PARKHAM; MIKE
BUSH; DALE SILVA,

              Defendants - Appellees.


                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzalez Rogers, District Judge, Presiding

                        Argued and Submitted June 13, 2014
                             San Francisco, California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: SCHROEDER, GRABER, and BYBEE, Circuit Judges.

      Plaintiffs-Appellants are Hispanic homeowners in Hayward, California, who

allege that the County of Alameda has selectively enforced a zoning ordinance

against them, in violation of 42 U.S.C. § 1983. They assert that the county

defendants are selectively enforcing the ordinance against them. They have not,

however, alleged that there are any similarly situated non-Hispanic homeowners

who are violating the ordinance but are not being cited. They therefore cannot

make out a selective enforcement claim against the county defendants. See

Freeman v. City of Santa Ana, 68 F.3d 1180, 1187 (9th Cir. 1995). California state

law concerning the effect of deed restrictions is not relevant to any federal claim.

      Plaintiffs also allege violations of § 1983 by individual members of the

homeowners association but allege no facts to support a conspiracy or any other

theory of state action on the part of the homeowner association defendants. See

Franklin v. Fox, 312 F.3d 423, 441 (9th Cir. 2002) (requiring conspiracy or joint

action with a state actor to hold liable a private individual under § 1983).

      Accordingly, the district court properly dismissed the complaint as failing to

adequately allege any federal claim upon which relief could be granted.

      AFFIRMED.




                                           2